Young, J. delivered the following dissenting opinion. I dissent from the Opinion of the Court, for the reason that I am not prepared to admit, that the answer of a defendant in a suit to enforce a mechanic’s lien, although sworn to, should be regarded as an answer to an ordinary bill in Chancery. If so, it may be used as evidence by the defendant at the trial, and could only be disproved by the evidence of two witnesses, or one witness and strong corroborating circumstances, tantamount to the evidence of another. It does not appear to me that any such effect was intended by the statute to be given to such an answer. This is a proceeding sui generis, and the statute should, in my judgment, receive a liberal construction in favor of mechanics. I regard such an answer, although in writing and sworn to, as importing no more verity than the answer of a garnishee to an interrogatory in proceeding by attachment, or the evidence of such a defendant, if he had been required by the law to testify orally in open Court; and, in either case, it is my opinion, that the testimony of a single witness, or such circumstantial proof as would be satisfactory to the jury, should be allowed to preponderate against such answer, or evidence of the defendant. Judgment reversed.